                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                   CR 18-71-GF-BMM

       Plaintiff,

     vs.
                                            FINAL ORDER OF FORFEITURE
NIKKI DEANN GRAHAM,

       Defendant.



      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      1.     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.     A Preliminary Order of Forfeiture was entered on March 26, 2019

(Doc. 31);



      3.     All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(1);
                                        1
         4.    There appears there is cause to issue a forfeiture order under 18

U.S.C. § 924(d);

         It is therefore ORDERED, DECREED, AND ADJUDGED that:

         1.    The Motion for Final Order of Forfeiture is GRANTED.

         2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

              Strassell’s Machine Inc. (Hi-Point Firearms), model C9, Luger 9mm
               caliber semi-automatic pistol (serial number P1963353); and

              Any ammunition.

         3.    The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         Dated this 11th day of June, 2019.




                                              2
